Appellant was convicted of burglary, his punishment being assessed at three years confinement in the penitentiary.
The record is before us without any bills of exception. The questions presented in the motion for new trial in the court below can not be considered or reviewed in the absence of a statement of facts, as they all refer to the evidence. There is a statement of facts filed with the transcript, but it was not approved until the 30th of May and filed in this court on June 1, the day after the case was submitted *Page 539 
to this court for decision. The court adjourned on the 4th day of March, 1911, and the statement of facts was approved and filed in the trial court on the 30th day of May, 1911. There was sufficient extension of time to cover sixty days from the adjournment of the term of court at which appellant was tried. This extension of time would have expired on May 4, 1911, which was about twenty-five or twenty-six days before the statement of facts was filed. There is no authority accompanying this record in any way authorizing the filing of the statement of facts after the extension of the two orders of thirty days each which covers the above stated sixty days. The statement of facts, therefore, can not be considered. In the absence of the evidence the questions presented in the motion for new trial in the court below can not be revised.
The judgment is affirmed.
Affirmed.